April 18, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
    FRONTIER LOGISTICS, L.P., FLPCW, L.P., GEORGE COOK, GLENN
     WISEMAN, JAMES MADLER, AND CHRISTY FULTON, Appellants

NO. 14-11-00357-CV                           V.

     NATIONAL PROPERTY HOLDINGS, L.P., MICHAEL PLANK, AND
                    RUSSELL PLANK, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, National
Property Holdings, L.P., Michael Plank, and Russell Plank, signed, April 18, 2011,
was heard on the transcript of the record. We have inspected the record and
conclude that the trial court erred to the extent it denied the appellants’ motion for
summary judgment and granted the appellees’ motion for summary judgment. We
therefore order the judgment of the court below REVERSED and RENDER
judgment that appellees, National Property Holdings, L.P., Michael Plank, and
Russell Plank, take nothing by their claims against appellants. We further order
that all costs incurred by reason of this appeal be paid by appellees, National
Property Holdings, L.P., Michael Plank and Russell Plank. We further order this
decision certified below for observance.